


Exhibit 10.3

 

PARTICIPATION AGREEMENT AND CONFIRMATION

 

TERRENCE RONAN (“Participant”)

 

Pursuant to the Fifth Amended and Restated Long-Term Incentive Plan (the “Plan”)
of Atlantic Power Holdings, Inc. (“Atlantic Holdings”) and in consideration of
services provided to the Issuer and/or any of its subsidiaries by the
Participant in respect of the 2012 year, Atlantic Holdings hereby grants to the
Participant 20,619 Notional Shares under the Plan (“2012 Notional Shares”).

 

Capitalized terms not defined in this agreement (the “Agreement”) have the
meanings given in the Plan.  In the event of an inconsistency between the Plan,
any existing employment agreement between Atlantic Holdings and the Participant
and this Agreement, the terms of this Agreement shall govern.

 

Atlantic Holdings and the Participant understand and agree that these Notional
Shares are subject to the terms and conditions of the Plan (as they exist on the
date hereof), except to the extent modified by the terms set forth below, all of
which are incorporated into and form a part of this Agreement:

 

1.              Vesting of Notional Shares.  The Vesting Date with respect to
the 2012 Notional Shares shall be March 31, 2016.

 

2.              Payment.  Payment or settlement in respect of the 2012 Notional
Shares shall be made promptly following the Administrator’s certification of the
achievement of the performance metrics set forth in Section 3 below, but no
later than June 15, 2016.

 

3.              General Performance Metrics and Calculation of Award.  The
following target ranges for Relative TSR and Project Adjusted EBITDA per Share
over the three-year performance period of April 1, 2013 to March 31, 2016, each
with an equal 50% weighting, shall be used to determine the final award to be
settled to the Participant, subject to terms and conditions of the Plan and this
Agreement:

 

a.              Relative TSR

 

Relative TSR percentile
ranking

 

Below
25th
percentile

 

25th percentile

 

Median

 

75th percentile
or above

 

% vesting of TSR portion of award

 

0

%

50

%

100

%

150

%

 

--------------------------------------------------------------------------------


 

b.              Project Adjusted EBITDA per Share

 

Project Adjusted EBITDA per Share vs. Budget

 

Below 75% of Budget

 

75% of Budget or above

 

 

 

 

 

% vesting of Project Adjusted EBITDA per Share portion of award (rounded down to
the nearest whole number)

 

0%

 

50-150% vesting, equal to 50% plus an additional 2% for every 1% increase over
75% of Budget (with vesting capped at 150%)

 

DATED:  April 11, 2013.

 

 

ATLANTIC POWER HOLDINGS, INC.

 

 

 

 

 

Per:

/s/ Barry E. Welch

 

 

Name:

 

 

Title:

 

 

I agree to the terms and conditions set out herein and confirm and acknowledge
that I have not been induced to enter into this Agreement or acquire any
Notional Shares or any other interest in the Plan or the Issuer by expectation
of employment or continued employment with the Issuer or any of its
subsidiaries.

 

TERRENCE RONAN

 

 

/s/ Terrence Ronan

 

Signature

 

2

--------------------------------------------------------------------------------
